 In the MatterOf `ALLEY MOULD AND IRON CORPORATIONandSTEELWORKERS ORGANIZING COMMITTEE FOR AMALGAMATED ASSOCIATIONOF IRON, STEEL AND TIN WORKERS OF NORTH AMERICA,LODGE No.1029, AFFILIATED WITH THE CONGRESS OF INDUSTRAL ORGANIZATIONSCase No. C-1307.-Decided February 5, 1940Iron Ingot Manufacturing Industry-Interference, Restraint, andCoercion:derogatory, disparaging, and anti-union statements; cautioning and advisingemployees against the union ; soliciting individual employees during strike-settlement negotiations to return to work in disregard of the union's instruc-tions to its members ; threats of loss of employment unless employees returnedtowork; abusive statements to president of the union; threatening the presi-dent of union with loss of employment and depriving him of his regular Sun-days off ; persuading and cajoling employees away from the union ; refusing tobargain with certified union ; instigating and sponsoring company-dominatedunion ; ordered to restore employee's former privilege of taking his regulardayoff-Unit Appropriate for Collective Bargaining:production and main-tenance employees exclusive of clerical and supervisory employees; determinedby previous decision of theBoard-Representatives:proof of choice : certifi-cation in prior representationcase-Collective Bargaining:refusal of : by re-fusing to recognize certified union ; by refusing to submit genuine counterpro-posals to union ; order to bargain based on majority at date of refusal to,bargain-Company-Dominated Union:formation by company in 1933 of anEmployees' Representation Plan ; instigation of similar organization by vicepresident of company at Plan dissolution meeting in 1937; favoritism to andsupport of, by expressing opposition to competing union, by interfering withemployees' right of self-organization, by refusing to bargain collectively with,competing union ; disestablished as an agency for collective bargaining.Mr. Jack G. Evans,for the Board.Pope & Ballard,byMr. Merrill Shepard,of Chicago, Ill., for therespondent.Mr. James G. ThimmesandMr. John J. Brownlee,both of Chicago,Ill., for Lodge No. 1029.Mr. Walker Butler,of Chicago, Ill., for the Independent.Mr. Jerome I. Macht,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges duly filed by Steel Workers Organizing Committeefor Amalgamated Association of Iron, Steel and Tin Workers of20 N. L.R. B., No. 18.211 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorth America, Lodge No. 1029, affiliated with the Congress of Indus-trial Organizations, herein called Lodge No. 1029, the National LaborRelations Board, herein called the Board, by Leonard C. Bajork,Regional Director for the Thirteenth Region (Chicago, Illinois),issued its complaint dated January 23, 1939, against Valley Mouldand Iron Corporation, herein called the respondent, alleging that therespondent had engaged in and was eligaging,in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint, accompaniedby notice of hearing, were duly served upon the respondent, LodgeNo. 1029, and Valley Mould Independent Employees' Union,, SouthChicago Works, herein called the Independent.In respect to the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, (2) that on April 22, 1938, and at all times there-after, the respondent refused to bargain with Lodge No. 1029 as theexclusive representative of its employees in an appropriate unit, al-though Lodge No. 1029 represented a majority of such employees,and (3) that on or about May 10, 1937, and thereafter, the respondentinstigated, sponsored, dominated, and interfered with the formationand administration of the Independent, a labor organization, andcontributed financial and other support to it.On January 27, 1939, the Independent filed with the Regional Di-rector a written motion to intervene, which alleged, in substance, that-the Independent was a bona fide labor organization.The motion wasgranted by the Regional Director on January 27, 1939, and the Inde-pendent was made a party to this proceeding.On January 24, 1939, the Independent filed a written motion forcontinuance of the hearing with the Regional Director and on thesame day the respondent filed a motion for extension of time withinwhich to answer and otherwise plead to the complaint and for post-ponement of date of hearing.On January 27, 1939, the RegionalDirector ordered that the hearing be continued from January 30, 1939,to February 16, 1939.The Independent filed an answer dated January 27, 1939, denyingthe allegations contained in the Board's complaint in so far as saidallegations affected it.The respondent filed an answer dated Febru-ary 4, 1939, denying that the respondent had engaged in or was engag-ing in the alleged unfair labor practices and requesting that thecomplaint be dismissed and the proceeding discontinued.Lodge No. 1029 filed a motion dated February 10, 1939, requestinga continuance of the hearing, and on February 26, 1939, the Regional VALLEY MOULDAND IRON 'COR'PORAT'ION213Director ordered the hearing postponed until further notice.On April10, 1939, all parties were duly served with further notice of hearing.The Independent filed a written motion dated April 11, 1939, to post-pone the hearing, and on April 13, 1939, the Regional Director orderedthat the hearing be postponed until May 1, 1939, and said order wasduly served on all parties.Pursuant to notice, a hearing was held in Chicago, Illinois, com-mencing May 1, 1939, and concluding on May 3, 1939, before MapesDavidson, the Trial Examiner duly designated by the Board.TheBoard, the respondent, and the Independent were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to produce evi-dence bearing upon the issues was afforded all parties.At the commencement of the hearing, the respondent moved to strikefrom the Board's complaint certain portions of paragraph 7 thereof,and renewed its motion to make more definite and certain the allega-tions in the Board's complaint.The Trial Examiner denied the mo-tions.The rulings are hereby affirmed.At the commencement of the hearing, counsel for the respondentobjected to the admission of any testimony relating to events occurringprior to July 5, 1935, the date of the passage of the Act.The TrialExaminer ruled such testimony to be admissible purely as history,and as background.That ruling is affirmed.During the course ofthe hearing the Trial Examiner made various other rulings on motionsand on objections to the admission of evidence.The Board has re-viewed these rulings and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On June 9, 1939, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon all parties, finding that therespondent had engaged in and was engaging in. unfair labor prac-tices within the meaning of Section 8 (1), (2), and (5) of the Act.Herecommended,inter alia,that the respondent cease and desist fromengaging in the activities constituting the unfair labor practices; thatitwithdraw recognition from the Independent and disestablish it asrepresentative of the employees of the respondent; and that, uponrequest, it bargain collectively with Lodge No. 1029 as the exclusiverepresentative of the respondent's production and maintenance em-ployees, in respect to rates of pay, wages, hours of employment, andother conditions of employment.Exceptions to the Intermediate Re-port were filed by the respondent and by the Independent on July 5,1939.Briefs in support thereof were filed by the respondent and theIndependent on July 29, 1939, and August 1, 1939, respectively.On November 2, 1939, pursuant to notice, a hearing was held inWashington, D. C., for the purpose of oral argument.The respond-283031-41-yol. 20-15 214DECISIONSOF NATIONALLABOR RELATIONSBOARD'ent, the Independent, and Lodge No. 1029 appeared by counsel andpresented oral argument to the Board.The Board has considered the exceptions to the Intermediate Reportfiled by the respondent and by the Independent, and the briefs insupport thereof and, in so far as they are inconsistent with the findings,.conclusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation, having its principaloffice and place of business in Hubbard, Ohio. It is engaged in theproduction, sale, and distribution of pig-iron ingot moulds and stoolsat its plants in Hubbard, Ohio, and Chicago, Illinois, the latter plantbeing the plant involved in this proceeding. It also maintains salesoffices or representatives in Hubbard, Ohio, and Chicago, Illinois.During the year 1938 the respondent, in the operation of theChicago plant, purchased and received the following raw materials :1,500 tons of sand delivered from New Jersey; 500 tons of sand deliv-ered from within Illinois; 200 tons of blacking delivered from Penn-sylvania; 150 tons of soapstone delivered from Virginia; 1,000 tonsof clay delivered from within Illinois; and 29,000 gallons of fdel'oilfrom Indiana.Hot metal is obtained from an adjoining plant.In the year 1938 the respondent sold and distributed approximately45,000 tons of finished products, entirely consisting of ingot mouldsand stools, manufactured at its Chicago plant.Approximately 72per cent of the finished products manufactured at the Chicago plantwere shipped to and distributed in States other than the State ofIllinois, principally in Indiana, Missouri, and Minnesota, the balancebeing sold and distributed within the State of Illinois.The respondent in its answer admitted that it causes nnnd has con-tinuously caused large quantities of raw materials used in its oper-ations, and large quantities of products manufactured by it, to besold and transported in interstate commerce.H. THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge No. 1029, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membershipemployees of the respondent at its Chicago plant.ValleyMould Independent Employees' Union, South ChicagoWorks, is an unaffiliated labor organization, incorporated under thelaws of the State of Illinois, admitting to membership employees ofthe respondent. VALLEY MOULD AND IRON 'CORPORATION'215III.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn June 1933 the respondent instituted an Employees' Representa-tion Plan 1 at its South Chicago plant, which existed under that nameuntil on or about April 16, 1937.The Steel Workers OrganizingCommittee commenced its organization of the respondent's employeesin July 1936, when it held open meetings and passed out union leaflets.Its local, Lodge No. 1029, Amalgamated Association of Iron, Steel andTin Workers of North America, obtained its charter on September15, 1936.In the spring of 1937 Joe Cook, president of Lodge No. 1029, heardthat a series of conferences of employees' representation plans hadbeen held in the steel industry and that another meeting was scheduledto take place in Gary, Indiana.He so informed Fitzgerald, thechairman of the respondent's Employees' Representation Plan, andabout 1 hour afterward Shank, the superintendent, came to Cook andquestioned him about the meeting.After ascertaining what Cookknew Shank said that he would-see if the "boss," Swab, knew any-thing about it.At noon Swab, the vice president, called Cook intoanother department of the plant and asked him what lie knew aboutthe meeting and then advised Cook against attending, stating thatif it was a "representative plan" meeting he (Swab) would certainlyknow something about it. Swab further said that he would callIllinois Steel and ascertain what they knew.He informed Cook thathe thought this was some of John L. Lewis' stuff and told Cook thathe had no business there, that he was getting along all right, andthat "the silver-tongued orators will deceive the very best of us, soif I were you I would stay away." Swab and Shank did not recallthe conversations, although they both knew about the plan meetings,but after further questioning by the respondent's attorney Swab de-nied having had such a conversation with Cook, saying that the reasonhe remembered he did not have such a conversation was "it didn't con-cern me."The record reveals that Swab had been very much con-cerned with employees' representation plans since 1933 and such, adenial is patently unbelievable.We do not credit it.In about March of 1937 as the paymaster gave out checks to theemployees he distributed to them copies of a book entitled "Labor andRackets," which told about "racketeering unions." 2During the spring of 1937 Cook was called into the office by Shankon several occasions and questioned about Lodge No. 1029.At one'Further reference to this Plan will be made in Section III C.infra.2Cf.Matter of'Yale & Towne Manufacturing CompanyandUnited Electrical & RadioWorkers-of America, Local No.227,C. I. 0., 10 N. L. R. B. 1321. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting Shank asked him how he was getting along with his "littleblue cards" and told him that "we didn't think that you would dothat," that Roberts, his foreman, always had a high regard for himand said that he was a good, loyal than.Whereupon Cook wantedto know what his activities had to do with his loyalty, and he wastold to see Swab. Shank did not recall this conversation.A fewdays later Shank informed Cook that Swab wished to see him in hisoffice.Swab questioned Cook as to "how much dues the union paid"and told Cook that "it didn't make sense to him why a man shouldhave to pay for the right to work."He told Cook of his experiencesand asserted that he had refused to join a union because he alwaysthought he could get along without it although many of his com-panion workers did join.'He;further informed Cook that as the re-spondent was a small company its employees did not have to do whatworkers in other mills were doing because their wages and workingconditions were governed by the wages and working conditions ofthe United States 'Steel Corporation.Swab at the hearing did notrecall this conversation, although he recalled some remarks about duesbeing made in his office and he also recalled telling Cook about hisexperiences. .During the conferences concerning Lodge No. 1029, which Shankcalled Cook to in April and May of 1937, Shank persistently toldCook that "somebody" had been threatened because he would notjoin Lodge No. 1029.When asked who had been threatened or whohad done the threatening, Shank at no time gave Cook any names.The last time Shank called Cook into his office he stated that he washolding Cook accountable for it.Cook informed Shank that thenext time he called him Cook wanted to see the parties and unlesshe could produce the evidence he felt that it was "something againstthe organization" and himself.He was not called in again. Shankrecalled only one conversation with Cook about Lodge No. 1029. atwhich he told Cook that he would appreciate it if coercion and intimi-dation would cease.He did not deny that he made the foregoingstatements to Cook.The respondent did not call any witnesses tosubstantiate the accusations Shank made against Cook and LodgeNo. 1029.After receiving letters from Lodge No. 1029 and the Steel WorkersOrganizing Committee dated March 24, 1937, and April 15, 1937,respectively, requesting conferences with the respondent, for the pur-poses of collective bargaining, Swab, on April 16, 1937, called ameeting of the Employees' Representation Plan in the plant office.He spoke to the representatives about rumors that Lodge No. 1029was organizing at the plant and asked each of the men individually iflieknew anything about Lodge No. 1029.After asking each man VALLEY MOULDANDIRON'COR'PORATION217present, he came to Joe Cook and said, "Joe, do you know anythingabout this?"Cook answered that he was the president of LodgeNo. 1029, which had a membership of 75 or 80 per cent of the em-ployees in the plant.Swab stated that "it didn't make sense to himwhy men should want to pay, have to pay dues to work, for the righttowork, and why we should have outsiders coming in telling uswhat to do." Cook informed Swab that the men were dissatisfiedwith the Representation Plan, whereupon Swab said, "If this businessisn't stopped somebody is going to be asked to take a vacation."Ashe was looking at Cook, Cook said, "I presume that's me." Swabsaid nothing further.Swab denied making these statements but saidthere was some discussion by one of the other employees.However,in the light of the general anti-union attitude of Swab, as disclosedby the record, and the surrounding circumstances, we find that Cook'sversion of the conversation is entitled to belief.After further requests by Cook and Lodge No. 1029 the respondentgranted Lodge No. 1029 a conference on or about May 18, 1937.Three meetings were held between the respondent and Lodge No.1029.Thereafter Lodge No. 1029 called a strike, effective May 30,1937, because it could not obtain an agreement from the respondent.During the strike, which lasted until July 9, 1937, and while LodgeNo. 1029 was meeting with the respondent in an effort to settle thecontroversy and arrive at an agreement concerning wages, hours, andotherworking conditions, officials and agents of the respondenturged individual employees to ignore Lodge No. 1029 and its leader-ship and to return to work. Some employees were threatened withloss of employment with the respondent unless they so returned.Foreman Butler urged Marko Pegkoach, a striking employee, toreturn to work, and upon his refusal informed him that he wouldbe "sorry some day."Butler admitted that he asked Pegkoach toreturn but denied that he made any threats. Butler also urgedPeter Dancola, Joseph Szuflita, and Angelo Gjeldum, among otherson the picket line, to return to- work.At about this time Superintend-ent Shank asked Luke Patrick, an active member of Lodge No. 1029,to persuade the other boys to "cut out the foolishness" and come backto work.Also, Swab, the respondent's vice president, approachedstriking employees on the picket line, including Clarence Mabe anda man called "Big George," and told them they were too fine to carrysigns and placards around and asked them why they did not pull offthe signs and return to work. Foreman Tom Wolff urged SamJukich to return to work and threatened him with loss of his jobunless he did. so.Likewise,Matt Hrstich, a supervisory employee,urged Angelo Gjeldum to return to work, telling him that many ofthe members of Lodge No. 1029 would be rejected as employees for 218DECISIONSOF NATIONALLABOR RELATIONS BOARDphysical reasons after examination by the respondent'sdoctor.Finally, on or about July 6, 1937,Swab received a committee ofemployees representing the Independent,headed by William H.Clarke and Charles McLean, who stated that the Independent repre-sented a majority of the employees and that the employees werewilling to return to work on the same conditions that existed beforethe strike.This committee was escorted through the picket linesinto the plant by means of police squad cars.It is apparent from the above facts that the respondent, throughits officials,Swab, Shank,and other supervisory employees,engagedin a course of action designed to deprive the employees of theirright to self-organization under the law. Such solicitations werewell calculated to and did intimidate employees in their organiza-tional work.A few days after the strike, which terminated on July 9, 1937, Cookfound that his day off had been changed from Sunday to Tuesdayof every week.He asked Foreman McCracken the reason for thechange in his day off.McCracken answered,"Well, it was becauseyou fellows run me off the picket line during the strike.That iswhy I did it and it is going to stand like that."Cook, havingseniority over the other men, had been allowed Sunday off for 4years prior to the strike.When further questioned by Cook, whocited the seniority provision in the respondent's statement of laborpolicy,McCracken gave another excuse for changing Cook's day off,saying that it was because he was colored and that "it doesn't comefrom me and it doesn't come from Mr. Shank, it comes from thehigher office."At the hearing McCracken denied making thesestatements but testified that the reason he changed Cook's day offwas because"younger fellows" wanted Sundays off.However, inthe light of the general anti-union attitude of McCracken, as dis-closed by the record, the findings of the Trial Examiner with respectto this incident,and the surrounding circumstances,we feel thatCook's version of the conversation is the true one.Cook protested to Shank, and a few days afterward ForemanPickering notified him as follows:"In reference to the argumentthat you fellows had, that will have to stand,because you fellowsare so strong in number."When Pickering was asked by the re-spondent's counsel if he made such a statement, he answered, "Ididn't make that statement as it is in the record, no sir."He statedthat he did not recall a discussion with Cook in regard to hisseniority in the plant but that "Mr.Cook asked me if he could haveSunday off and I thought he was referring to his being restored tohis regular day of Sunday and I said, `No, I can't say as to VALLEY MOULD AND IRON OORPORATION219that,'***."At any event, Cook was denied his regular Sun-day off.We find that it was because of his membership in andactivities in behalf-of Lodge No. 1029.In January 1938 Foreman Butler called John Krafcisin, a memberof Lodge No. 1029, into his office and questioned him as follows :-How long did you work for this company?How do I treat you?Do we get along fine? I got a notion to fire you." Butler then accusedKrafcisin of tearing up a report without turning it into his officeand when Krafcisin denied it Butler said that he could not proveit.Butler then said, "Well, the C. I. 0. hurt you, doesn't it?"When Krafcisin said that he intended to remain in the union Butlertold him to go home. That night at 7 o'clock Butler came to Kraf-cisin's house and told him to go back to work at 12 o'clock again.Butler denied making the foregoing statement concerning the C. I. 0.but admitted that he visited Krafcisin's house after Krafcisin hadbeen sent home and asked him to return to work at 12 o'clock thatnight.We find, as did the Trial Examiner, that Butler made thestatement concerning the C. I. 0. attributed to him by Krafcisin.In March 1938 Foreman Thomas Wolff approached Peter Dancola,amember of Lodge No. 1029, who had been employed by the re-spondent since 1922, and told him that "the C. I. 0. was dead," thatthere was "no C. I. 0. any more." Swab also talked to Dancola andasked him who "poisoned his mind." Swab referred to "outsideorganizers" and mentioned Joe Cook.Swab stated "those fellowson the outside walked in and organized here . . . We could haveour home here as one family . . ." Swab testified that some mentionhad been made to the effect that Dancola's mind may have becomepoisoned, but that this concerned another matter and that no men-tion of union organizers was made during the conversation.TheTrial Examiner, who from his observation of the demeanor of thewitnesses had an opportunity to form a trustworthy opinion of theircredibility, found thatWolff and Swab made the statements attrib-uted to them by Dancola.We find that the conversations occurredas set forth above.In the latter part of March 1938 Foreman McCracken, Brebrich,a welder, and some other men were in the respondent's washroomtalking about work slacking down and the shutting of the plant.McCracken stated, "Well, the C. I. 0. 'is causing a lot of that aboutthings slowing down our manufacturing steel mills."He continued,with reference to another plant in Chicago Heights, "When theysigned C. I. 0. contract the plant shut down."McCracken testi-fied that he did not recall this conversation.During this conversa-tion Brebrich, in the presence of McCracken, pointed to Krafcisin 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDand said, "Here's ' a strong C. I. O. man," and stated further thatwhen Krafcisin left the plant to work elsewhere-,Swab would notgive him "recommendation C. I. 0." but that Swab would "put goodrecommendation"forBrebrich.Nothing further was said.Bre-brich denied that he made the foregoing statements and McCrackentestified that he did not hear them.The Trial Examiner did Iiotcredit the testimony of McCracken and Brebrich.We find thatMcCracken and Brebrich made the statements set forth above.-On or about July 11, 1938,Krafcisin stopped at the gate house of therespondent's Chicago plant, which was shut down at the time, and hada conversation with William Gaden, the safety supervisor.Krafcisininquired when the employees would be going back to work. Gadenreplied, "C. I. O. had got lot to do that slowing down things."WhenKrafcisin stated that there was no reason for it Gaden replied, "Well,look in ]sere in this place, the C.I.O. and another inside union here."Krafcisin asserted,"Well, I believe men should organize,I believe inorganization."Whereupon Gaden asked,"Why don't they organizelike they was used to be years ago inside, join the one the inside unionhere in the plant used to be."At the hearing Gaden denied havingsuch a conversation with Krafcisin and testified that he did not knowof any occasion when Krafcisin came to the plant. The Trial Exam-iner had occasion to observe the demeanor of the witnesses whiletestifying on the witness stand and he found that the above conversa-tion did occur.In view of the record and the Trial Examiner's find-ings we feel that the witness Krafcisin is entitled to credence.On or about July 30, 1938,McCracken stopped Cook in the middleof the department and stated,"You have been messing in my business.If you want to stay you have got to keep your God damn mouth out ofmy business."Asked to give a reason for this statement McCrackenclaimed that Cook had told another employee,Bakonda, that Bakondawas doing too much work and that the American people in the plantwere laughing at him because of that fact.McCracken continued,"Joe many's the time I saved your God damn job in the past 18months."Cook wanted to know how his job had been saved andMcCracken answered,"Many a fuss I had with Charlie Swab aboutyou."When Cook protested that he had done nothing to cause anyfuss,McCracken said, "You know what you have done and you knowwhat I am referring to." "Well,",said Cook,"the only thing that Icould imagine that Swab could have against me is that we haveorganized a union in here."McCracken said, "That's exactly it anditwill take a long time for that to get out from under our skin." Theforeman continued,"Joe, don't you think we don't know everythingthat is going on in those union meetings?We have men in there VALLEY MOULD AND IRON CORPORATION,221that will bring us back anything you or anyone else says." Cooksaid, "About the only thing said about you was when you made theremarks about having God damned niggers in the union."McCrackenreplied, "Yes, I said that but I didn't mean that for you. I meantthat for that God damned Hank Johnson: you brought out. Johnsonhad no business coming into this plant trying to represent white men."The Johnson thus referred to was at that time organizer for LodgeNo. 1029.Cook protested that his union had no quarrel with a manon account of his color or religion, and McCracken said, "That's whyI don't like it-it is Socialism."Then McCracken proceeded to up-braid Cook for having refused to mark up moulds in the course ofwork 1 year previously.Cook explained that he had not refused;that he had only acted in his capacity as an official of Lodge No. 1029to present a plant grievance about which some of the employees' werecomplaining, whereupon Foreman McCracken said "God damn youand the union too. Joe, I tell you no God damn outsiders are comingin to tell us how to run this plant. If you want to stay here you hadbetter keep your niouth shut. If you want to go back to work underthem terms, go ahead."McCracken, in his testimony, admitted repri-manding Cook, stating that it was because Cook had told Bakondanot to do too much work. It should be noted that Bakonda was notcalled to testify at the hearing.McCracken denied most of the othertestimony, saying-that nothing was said about union organization atthat time.However, McCracken admitted at the hearing that hetold Cook, "I did not'see why they (Lodge No. 1029) had to have anegro from Indiana lead a bunch of white men into the plant," andhe denied saying "God damn Cook and the union too," "in thosewords." In view of the Trial Examiner's findings and in the lightof the general anti-union attitude of McCracken, as disclosed by therecord and the surrounding circumstances, we feel that Cook's versionof the conversation is entitled to belief.In August 1938 Chris Spletzer, an employee, returned to work afterhaving been laid off since March 1938. Spletzer was a member ofLodge No. 1029 and had attended one of its meetings the evening beforehe returned to work.The following day Shank, the superintendent,called him into his office and asked, "What are you doing, doublecrossing me?" Spletzer answered, "Not as I know of" and then added,"Well, I think I am done with my job." Shank said, "No, no, you cancome back to work tomorrow." Spletzer was one of the. members ofLodge No. 1029 who participated in the 1937 strike and walked in thepicket line, but after Shank's remarks to him he did not attend meet-ings of Lodge No. 1029 for several months. Such action by the re-spondent was well calculated to and did intimidate him in his right to 222DECISIONS OF NATIONAL LABOR RELATIONS' BOARDself-organization.Although Shank denied having- had such a con-versation, in view of his anti-union actions, as testified to by otherwitnesses, the positive testimony of Chris Spletzer, and the fact thatthe Trial Examiner did not credit Shank's denials, we feel that thelatter's account of this occurrence is entitled to belief.It is apparent from the above facts that the respondent, through itsofficials and supervisory employees, engaged in a course of action de-signed to deprive its employees of their right to self-organizationunder the law.The aforementioned anti-union statements and actionsof Swab, Shank, McCracken, Gaden, and other supervisory employeesabove mentioned, were intentionally intimidatory and coercive.Wefind that the respondent, by making derogatory and disparaging re-marks and anti-union statements concerning Lodge No. 1029, itsleaders, and the C. I. O. with which Lodge No. 1029 was affiliated; byquestioning employees as to their union affiliation and the activities ofLodge No. 1029; by cautioning and advising its employees againstLodge No. 1029; by soliciting individual employees duringAhe'striketo return to work in disregard of the instructions of Lodge No. 1029 toitsmembers; by threatening employees with loss of employment unlessthey did return to work; by making abusive statements to the presi-dent of Lodge No. 1029; by threatening him with loss of employmentand depriving him of his regular Sunday off; by persuading and ca-joling its employees away from Lodge No. 1029; and by various otheracts, has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.B. The refusals to bargain collectively1.The appropriate unitOn February 4, 1938, we found that the hourly paid and piece-workproduction and maintenance employees of the respondent at its Chi-cago, Illinois, plant, excluding clerical and supervisory employees,constituted a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the Act.3 None of theparties contend that this finding should be altered, nor is it disputedin the present proceeding. It was stipulated by the parties herein thatsuch is the appropriate unit.Accordingly, we find that the hourly paid and piece-work production and maintenance employees of the respondent at its Chicago, Illi-nois, plant, excluding clerical and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining, and thatsaid unit insures to employees of the respondent the full benefit of8Matter of Valley Mould and Iron CorporationandLodge 1029, AmalgamatedAssociationof Iron, Steel, and TinWorkersof North America,5 N. L. R. B. 95. VALLEY MOULD AND IRONCOR'PORATION(223their right to self-organization and to collective bargaining and other-wise effectuates the policies of the Act.2.Representationby Lodge No.1029 of a majority in the .appropriateunitIn our previous decision we directed that an election be held bysecret ballot to ascertain whether the employees in the aforesaid ap-propriate unit desired to be represented for the purpose of collectivebargaining by Lodge No. 1029, the Independent, or by neither.4 Pur-suant to the Direction of Election, balloting was conducted on Feb-ruary 18, 1938, which resulted in a majority vote being cast for LodgeNo. 1029.On March 23, 1938, in our Supplemental Decision andCertification of Representatives, we certified Lodge No. 1029 as thesole collective bargaining agent in the aforesaid unit.5We find that on March 23, 1938, Lodge No. 1029 was the duly des-ignated representative of a majority of the respondent's employees inthe unit herein found appropriate.The respondent met with Lodge No. 1029 for the purpose of con-cluding a collective-bargaining agreement on several occasions be-tween April 22 and August 19, 1938.On June 17, 1938, at one ofthese meetings, which are discussed more fully below, the respondentinformed Lodge No. 1029 that the Independent claimed to representamajority of the respondent's employees.Later, on July 1, therespondent advised Lodge No. 1029 it had received a petition fromthe Independent, signed by 146 employees," requesting the respondent,to recognize it as the sole bargaining agent.At a meeting withLodge No. 1029 on August.19, the representatives of the respondentstated that the respondent would recognize Lodge No. 1029 as therepresentative of its members only. In so doing the- respondent tookthe position that Lodge No. 1029 no longer represented a majorityof its employees.Where men join one union and subsequently of their own free willjoin a rival union before a refusal to bargain occurs, it is usuallyfair to infer that the men have revoked the collective-bargainingagency of the first and cannot be' counted toward the majority whichitmust have on the date of an alleged refusal to bargain with it.Wefind below, however, that the respondent refused to bargain withLodge No. 1029 on four occasions prior to the time when the Inde-pendent claimed to represent a majority,7 and that it dominated andinterfered with the formation and administration of the Independent.4 See footnote 3, supra.5Matter ofValley Mould and Iron CorporationandLodge1021). .4 malgamatedAssociationof Iron,Steel,and Tin Workers of North.America,6N. L. R.B. 133.'This constituted a majority of the respondent's employees in the unit herein found tobe appropriate for the purposes of collective bargaining.7On April 22,May 13.May 20,and June 10, 1938. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the defections from the ranks of Lodge No. 1029 werethe direct result of the respondent's unlawful refusal to bargain," andthat the employees' designation of the Independent did not repre-sent their free choice.°We do not, therefore, recognize the validityof the defections.To do so would be to permit the respondent toevade its duty to bargain with Lodge No. 1029 because of the dissipa-tion of its majority resulting from other of the respondent's unfairlabor practices.We find that on March 23, 1938, and at all times thereafter, LodgeNo. 1029 was the duly designated representative of a majority ofthe respondent's employees in the appropriate unit, and by virtueof Section 9 (a) of the Act was the exclusive representative of allthe employees in said unit for the purposes of collective bargaining.3.The refusals to bargainPrior to the strike, which commenced on May 30, 1937, represen-tatives of Lodge No. 1029 held three meetings with Swab in aneffort to obtain a contract covering wages and other conditions ofwork.On May 27, 1937, the members of Lodge No. 1029 at a meet-ing resolved to strike unless- a satisfactory agreement was reachedby May 29, 1937. The respondent failed to meet with Lodge No.1029 on that day and the strike commenced May 30, 1937. Duringthe last two meetings Lodge No. 1029 asked for recognition as thesole bargaining agent of the respondent's employees but it neverreceived such recognition.During the strike, at meetings with Lodge No. 1029, Swab, therespondent's vice president, said that the respondent could not signa contract with Lodge No. 1029 because the people with whom therespondent carried on business would boycott it for doing so.Thestrike lasted until July 9, 1937, but Lodge No. 1029 failed to geta contract with the respondent ; the basis of the settlement beinga statement of policy by the respondent. In this statement of policy,after the respondent set forth the fact that it would recognize LodgeNo. 1029 for its members only, the following excerpt appears :The company also recognizes the right of employees to bargainindividually and will deal individually with such employeesas desire this method in preference to collective bargaining.On March 24, 1938, the day following our certification of LodgeNo. 1029 as the exclusive representative of the respondent's employees8Matter of SchierbrockMotorsandTri-CityAutoMechanics Lodge 1215,affiliated with theA. F. of L.,15 N. L.R. B. 1109.OMatter of Star and Crescent Boat CompanyandInland Boatmen'sUnion of thePacific,18 N. L. U.B. 479. VALLEY MOULD AND IRON 'COR'PORATION:225in the appropriate unit, as set forth above, Lodge No. 1029 requestedthe respondent to set a date for a, conference for the purposes ofcollective bargaining.A letter dated the same day was also sentto the respondent requesting a conference for April 1, 1938.Therespondent informed Lodge No. 1029 that Swab was out of townand could not set any definite date, but after further requests byLodge No. 1029, a conference was finally arranged with the respond-ent to be held on April 22, 1938.FirstMeeting.On April 22, 1938, a meeting was held betweenSwab and Samuel M. Phillips, the respondent's vice presidents, andJames G. Thimmes, a representative of the Steel Workers OrganizingCommittee, Joe Cook, Joseph Strazzante, Joe Ochata, and JosephSzuflita, four employees, all of whom represented Lodge No. 1029.At this meeting Lodge No. 1029 presented a proposed contract cov-ering working conditions and asked the officers of the respondentto study the contents thereof and arrange for another meeting.The agreement was read aloud and discussed at some length, spokes-men for Lodge No. 1029 explaining that it was a standard type ofcontract.The respondent's representatives asked various questionsabout the agreement but did not present any counterproposals.Thimmes testified that at this meeting, notwithstanding the fact thatLodge No. 1029 had been certified by the Board as the sole collec-tive bargaining agent, Swab, when asked whether the respondentrecognized Lodge No. 1029 in that capacity, stated. "they did notknow."Swab did not contradict Thimmes.On cross-examinationby the Board's attorney, Swab stated that he could not rememberdefinitely whether the question of recognition was presented to therespondent at the first meeting.He testified, "that question aroseand the answer to that question was that they had already beencertified as the bargaining unit and we made no exception to it.It was made at one of the very first meetings, if my recollectionserves me correctly. I cannot recall definitely. I am more inclinedto believe it was either the second or third."Phillips testified thatthere was no discussion as to recognition of Lodge No. 1029, but latertestified that he could not remember what was said at the differentmeetings, except in a general way. Iii giving his testimony con-cerning what happened at the various meetings between the respond-ent and Lodge No. 1029, Phillips relied heavily upon memorandawhich he testified he prepared after the meetings were held, suchmemoranda covering what he considered the important events atthe meeting.His memoranda were not complete. The respondent'scounsel in his oral argument before the Board on November 2, 1939,admitted that the question arose at this meeting. In view of the 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDforegoing testimony and in the light of the entire record, we believethat Thimmes' version of what occurred is entitled to credence.Accordingly, we find that the respondent refused to recognize LodgeNo. 1029 as the exclusive representative of its employees for the pur-poses of collective bargaining although Lodge No. 1029 had beencertified as such representative by the Board.Recognition of a unionis an essential element in the duty to bargain collectively as set forthin the Act.10We find that the respondent, by refusing to recognizeLodge No. 1029 on April 22, 1938, refused to bargain collectively withLodge No. 1029.Although Lodge No. 1029 attempted to arrange a time for the nextmeeting, the officers of the respondent would not commit themselvesto a defiiiit6 date.Second Meeting.On or about May 13, 1938, after a further requestby Lodge No. 1029, the parties, with the exception of Szuflita, metagain.Again the proposed agreement was discussed and since certainprovisions were not suitable Lodge No. 1029 submitted a second pro-posed contract to the respondent.Swab asked a number of questionsabout the agreement, some of which were repeated a second time.Lodge No. 1029 again asked the respondent's officers if the respondentrecognized it as the sole bargaining agent. - Swab's answer was "wehave not made up our minds.We don't know." Swab neitheraffirmed nor denied the foregoing statement, although after Phillips,who could not recall exactly what happened at the meeting, testifiedthat such a conversation did not occur, Swab testified that his testi-mony would be substantially the same as that of Phillips.At thismeeting Lodge No. 1029 asked if the respondent had any suggestionstomake as to terms and conditions to be included in the agreementwith the respondent.Swab and Phillips said they had none at thattime.A further meeting was arranged for the following Friday,May 20, 1938.In the light of the entire record, and after giving due considerationto the character of the testimony given by Swab and Phillips, we findthat the respondent,-on May 13, 1938,. refused to recognize Lodge No.1029 as the exclusive representative of its employees.Accordingly,we find that by such action the respondent, on or about May 13, 1938,refused to bargain collectively with Lodge No. 1029.Third Meeting.On or about May 20, 1938, the same parties helda third meeting.Phillips objected to parts of the "recognition. clause"in Lodge No. 1029's proposed contract, whereupon Lodge No. 1029offered to change the wording.The meeting lasted about 4 hours'ON.L.R.B. v. The Griswold Manufacturing Co.,106 F. (2d) 713 (C. C. A. 3),enf'gMatter of The(lriswoldManufacturing CompanyandAmalgamated Association ofIron, Steeland Tin Workers of North America, Lodge No.1197, 6 N. L. R. B. 298. VALLEY MOULD AND IRONCORPORATION227and Thimmes informed Swab and Phillips that he feltLodgeNo. 1029had thoroughly exhausted all questions that might be asked and hethought itwas time for the respondent to present any proposals itdesired to make.Although there was much discussion concerning theprovisions of the contract proposed by Lodge No.1029, the represent-atives of the respondent would not commit themselves on any counter-proposals.Prior to and throughout this meeting the answerof Swab andPhillips to any question the representativesof Lodge No.1029 askedconcerning recognition or whether the respondent accepted any partof its proposals was, "They don't know."At this meetingSwab readfrom;a piper a clause, which he statedshould bein any agreementreached, to the effectthat "Notwithstandingthe conferences and pro-posals of the Company if they were agreed upon, the Company wasunderstood to continue its present policy in regard to collective bar-gaining,wages, hours,and working conditions."The respondent'spolicyreferredto provided in part thatit recognizedLodge No. 1029as the collectivebargainingagency for its members only, and thatthe respondent also recognized the employees'rights to bargainindividually.We find that the respondent,on May 20, 1938,refused to recognizeLodge No. 1029 as the exclusive representative of its employees forthe purposes of collective bargaining,and that by such refusal, the-respondent,on or about May 20, 1938, refused to bargain collectivelywithLodgeNo. 1029.Thimmes asked Swab and Phillips to submit counterproposals toLodge No. 1029 before their next meeting sothatLodge No. 1029might study them.The parties were unable to arrange a definitedate of the next meeting.Fourth Meeting.On or about June 10, 1938,another meeting washeld at the request of Thimmes.Upon this occasion one Pattersonand one Harper, representatives of Lodge No.1029, also were present,and Szuflita rejoined the conferees.Spokesmen for Lodge No. 1029asked if the respondent had counterproposals ready for discussion.Swab and Phillips were again without any counterproposals,althoughLodge No. 1029 had specifically requested that they be ready on orbefore this meeting.Thimmes offered to read each provision in thecontractagainand asked the representatives of the respondent tostate definitely whether or not the different paragraphs were agree-able, and if not, to make changes that would be agreeable to therespondent.Swab and Phillips stated that these matters were"hashed out"at the previous meeting.They then asked about therelative merits of a "unilateralundertaking"and a"bilateral under-taking."Mr. Patterson stated thatLodge No.1029wanted the 228DECISIONSOF NATIONALLABOR RELATIONS 'BOARDrespondent to sign a "bilateral"agreement.Some discussion ensuedconcerning the "responsibility"of Lodge No.1029 and the meetingadjourned.We find that the respondent did not enter into genuine collectivebargaining negotiations with Lodge No. 1029 at the June 10 meeting.It still did not recognize Lodge No. 1029 as the exclusive bargainingagent of its employees although it had been requested to do so onseveral occasions.Moreover,the respondent made no genuine at-tempt by suggestion or proposals of its own,and by interchange ofideas, to achieve an understanding resolving the issues.Although aperiod of almost 2 months had elapsed since Lodge No. 1029 presenteda proposed contract,the respondent was still deciding what formanything they might agree upon should take.We find that the respondent, by refusing to recognize Lodge No.1029 and by refusing to submit counterproposals to it on June 10,1939, refused to bargain collectively with Lodge No. 1029. -FifthMeeting.On or about June 17, 1938,the same parties againmet.Swab opened the meeting by telling the representatives ofLodge No. 1029"That any undertaking of the Company would haveto be considered as an indivisible whole.No action can be acceptableexcept as it is part of the whole,"and further that before it wouldenter into an agreement it would require Lodge No. 1029 "to post asatisfactory bond in the amount of $200,000" as security for perform-ance of any agreement.Patterson asked the respondent's representa-tives if they had any counterproposals ready, whereupon Swab andPhillips replied that they did not,as the two points mentioned abovehad a very great bearing on the subject.Patterson accused therespondent of not bargaining in good faith,and stated that if theydid not present something in writing to Lodge No. 1029 it would benecessary to take the case to the Board.Lodge No. 1029 pointed outthat it had nearly 500 contracts with different employers coveringmany thousands of employees,in force at that time, and that this wasevidence of their responsibility.Patterson stated that such a bondwas unnecessary and uncalled for.Swab and Phillips were asked ifthey would agree to anything,'whereupon they gave the same answeras before,"They don't know," and finally,when pressed if they in-tended to sign anything at all,Phillips answered"No."This wasthe first definite answer Lodge No. 1029 received concerning whetherthe respondent would sign any agreement.Representatives of Lodge No. 1029 again asked the respondent if itrecognizedLodge No.1029 as the bargaining agent, whereupon theofficers of the respondent said there was doubt in their minds as towhether Lodge No. 1029 was the sole bargaining agency at that time,and for the first time spoke of their"competitors,"the Independent. VALLEY MOULDAND IRON'OORPORATIONI229At this time Lodge No. 1029 was told that the Independent claimedthat a majority of the respondent's employees were among its mem-bers, and had requested a meeting with the respondent.At the hear-ing Phillips testified, "we are recognizing the Union'l (Lodge No.1029).However, the record is clear that at no time did the respond-ent recognize Lodge No. 1029 as the exclusive representative of itsemployees.We find that the respondent, on or about June 17, 1938, refused torecognize Lodge No. 1029 as the exclusive representative of its em-ployees, as certified by the Board, and refused to make counterpro-posals to Lodge No. 1029 other than those referred to above, whichwere calculated to, and did, prevent genuine negotiations looking tothe consummation of a contract, and that by said acts the respond-ent refused to bargain collectively with Lodge No. 1029.On June 22, 1938, Lodge No. 1029 filed a charge with the Board,alleging, among other things, that the respondent had violated Sec-tion 8 (5) of the Act.Sixth Meeting.On or about July 1, 1938, the same parties, withthe addition of Nicholas Fontecchio, who joined the ranks of spokes-men for Lodge No. 1029, held another meeting.At this time Swabpresented two counterproposals, one in the form of a unilateralstatement, and the other referred to as a bilateral "undertaking."Fontecchio objected to the fact that there was no provision in eitherproposal showing the respondent's recognition of Lodge No. 1029as the sole bargaining agency, and objected to the further fact thatthe bilateral proposal required that a bond be filed by Lodge No.1029 in the amount of $200,000, to insure performance. Swab andPhillips, in reply to Fontecchio's objection to the respondent notsetting forth that it recognized Lodge No. 1029 as sole collectivebargaining agency, stated that "the law took care of this."Fon-tecchio again stated that the respondent was refusing to recognizeLodge No. 1029. Swab and Phillips replied that the respondent'sanswer to that was "embodied in writing in our counterproposals."There is no provision in either of respondent's counterproposalsrecognizing Lodge No. 1029 as the exclusive representative of therespondent's employees.On the contrary both counterproposals havethe following provision :The right of any employee to bargain individually or throughrepresentatives of his own choosing other than the union isrecognized.After striking out various clauses in respondent's counterproposals,Fontecchio asked Swab and Phillips if they would consider whatwas left as part of an agreement, whereupon they stated "No," and283031-41-vol. 20-16 230DECISIONSOF NATIONALLABOR RELATIONS BOARDreferred him to the section on "Indivisible whole."Then Fon-tecchio asked,"Well, will you sign this yourselves,as it is?" andthey replied,"No."AlthoughPhillips testified that at no time didthe respondent refuse to sign, we do not credit his testimony.Be-fore the meeting adjourned Swab statedtoLodgeNo. 1029 thathe had received a petition from the Independent,signed by 146employees,requesting the respondent to recognize it as the solebargaining agency.The above facts clearly reveal that the respondent refused to recog-nize Lodge No. 1029 as the exclusive representative of its employees.Although itjustified such refusal on the groundthat "the law tookcare of this,"it insisted on individual representation contrary tothe express provisions of the Act.Such counterproposals as werepresentedto Lodge No.1029 indicate the continuing intention of therespondent to avoid its duty to bargain under the Act.We findthat the respondent,on or about July 1, 1938,refused to bargaincollectivelywithLodge No. 1029.SeventhMeeting.On or about July 6, 1938, the representativesof the parties met in the Regional Office of the Board for theThirteenth Region, Chicago,Illinois.-Merrill Shepard appeared ascounsel for the respondent.At thismeeting Lodge No. 1029 againcharged the respondent with not dealing in good faith.Counselfor the respondent promised that he would try to arrange anothermeeting between Lodge No. 1029 and Swab and Phillips.A letter datedAugust 12,1938,was sent to the respondent byLodge No. 1029 requesting a further conference for August 19, 1938.Eighth Meeting.On or about August 19, 1938, the parties met forthe last time.Lodge No. 1029 at this meeting submitted anotherproposed contract for the consideration of the respondent.At thistime the respondent again claimed that it had a petition from the"rivals" of Lodge No. 1029, signed by a majority of its employees,and, therefore,until that was settled,the respondent could not recog-nize Lodge No. 1029 as the exclusivebargainingagent even though socertifiedby theBoard, but that the respondent was then meeting withLodge No. 1029 as representative of its members only.Phillips statedthat any further matters discussed with Lodge No. 1029 would be sub-ject to that limitation.No further meetings have been held betweenthe parties.We find that the respondent on or about August 19, 1938, refusedto bargain collectively with Lodge No. 1029.We have repeatedly held that the collective bargaining requirementsof the Act are not satisfied by an' employer meeting with the unionrepresentatives and discussing terms with them if union recognition VALLEY MOULD AND IRON CORPORATION231is withheld."Throughout the course of its meetings with Lodge No.1029 the respondent refused to recognize Lodge No. 1029 as the ex-clusive representative of its employees although Lodge No. 1029 hadbeen certified as such representative by the Board.At the outset therespondent simply refused such recognition.Later, however, therespondent coupled such refusals with an attempt to secure from LodgeNo. 1029 its agreement to the right of the respondent to bargain withits individual employees.Provisions to this effect were included inthe counterproposals the respondent submitted to Lodge No. 1029.Finally, the respondent advised Lodge No. 1029 that it would recognizeit as the representative of its members only and that any matters dis-cussed would be.subject to such limitation.The respondent contendsthat it was justified in taking this position since a majority of itsemployees had designated the Independent as their collective bargain-ing agent and Lodge No. 1029 no longer represented a majority.Wedo not accept this contention.As noted above, the defections fromLodge No. 1029 resulted from the respondent's refusals to bargain withit,and the employees' designation of the Independent, herein foundto be company dominated, did not represent their free choice.Therespondent may not rid itself of its duty to bargain by steadfastlyrefusing to bargain.The conclusion that the respondent has refused to bargain col-lectivelywith Lodge No. 1029 is independently justified by otherconduct of the respondent.For a time it refused to offer any coun-terproposals to Lodge No. 1029 although specifically requested to doso.At the meeting of June 17 the respondent set forth. certain con-ditions to any agreement it might execute. It insisted that "anyundertaking of the company would have to be considered as an in-divisiblewhole" and that before any agreement was consummateditwould require Lodge No. 1029 "to post a satisfactory bond in theamount of $200,000" to secure performance.We are convinced, andfind, that these conditions were presented by the respondent for thepurpose of obstructing and preventing any agreement with LodgeNo. 1029. In fact, at the same meeting, Phillips informed LodgeNo. 1029 that the respondent would not sign any agreement.Al-though the respondent submitted counterproposals at the next meet-ing, they were not made in good faith. The counterproposals pre-sented by the respondent contained no provision granting recognition"Matter of The Griswold Manufacturing CompanyandAmalgannatedAssociation ofIron, Steel and TinWorkers of North America, Lodge No. 1197,6 N. L. R.B. 298, enf'dN. L. R. B. v. TheGriswold ManufacturingCo., 106 P. (2d) 713 (C. C. A. 3) ;MatterofMcNeely d Price CompanyandNational Leather Workers Association,LocalNo. 30, ofthe C.I.0., 6 N. L. R. B. 800, enf'd as mod.N. L. R. B.v. IleNeely clPriceCo., 106 P. (2d)878 (C. C. A. 3). 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Lodge No. 1029, but instead provided for individual bargaining;the "bilateral undertaking" required Lodge No. 1029 to post a bondin the sum of $200,000 and provided that the agreement was an"indivisiblewhole.".Lodge No. 1029 suggested certain changes inthe "bilateral undertaking" but the respondent rejected them on theground that its proposal was an indivisible whole.But the respond-ent was not content with merely preventing negotiations with LodgeNo. 1029. Its ultimate desire was to avoid all contractual relationswith Lodge No. 1029. ` It flatly refused, therefore, to sign the agree-ment which it had itself proposed when requested to do so by LodgeNo. 1029.We entertain no doubt that the respondent's refusals to grantrecognition to Lodge No. 1029 and its persistent refusal to submitgenuine counterproposals to it, were motivated solely by an unwilling-ness to enter into any agreement whatsoever with Lodge No. 1029,12and by a desire to discourage membership in Lodge No. 1029 and en-courage membership in the Independent.As heretofore set forth,during the period in which these meetings were held, as well as priorto and thereafter, the respondent, through its. officers and agents,sought to induce and coerce individual employees and the leadersof Lodge No. 1029 to refrain from their union activities.We find that the respondent, on April 22, 1938, on or about.May13, 1938; May 20, 1938; June 10, 1938; June 17, 1938; July 1, 1938;and August 19, 1938, and on each of said occasions, and at all timessince August 19, 1938, refused and is refusing to bargain collectivelywith Lodge No. 1029 as the exclusive representative of its hourly paidand piece-work production and maintenance employees at its Chicago,Illinois, plant, excluding supervisory employees, in respect to ratesof pay, wages, and hours of employment, and other conditions ofemployment, and has thereby interfered with, restrained, and coerced,and is interfering with, restraining, and coercing these employeesin 'the exercise of the rights guaranteed by Section 7 of the Act.C. Domination of and interference with the formation andadministration of the IndependentPrior to 1933 there were no labor organizations representing theemployees at the respondent's plant. In June 1933 Swab called ameeting of all the employees in the plant and set forth an Employees'Representation Plan to them. Swab testified that the Plan wasSeeMatter of Globe Cotton MillsandTextileWorkers Organizinq'Comnaittee, 6 N. L.It.B. 461, enf'd as mod.Globe Cotton Mills v.N. L. R. B.,103 F.(2d) 91(C.C.A. 5) ;Matter of Harry Schwartz Yarn Co.,Inc.andTextileWorkersOrganizing Committee. 12N. L. R. B. 1139. VALLEY MOULDAND IRON'CORPORATION'233similar to the International Harvester Plan 13 and that "after a fewmoments of discussion" the Plan was accepted by the employees.Swab further testified that the respondent paid for the printing ofa booklet setting forth the Plan, that thereafter meetings were heldin the plant on the respondent's time, and that an election of repre-sentatives was held on the respondent's property and time pursuantto the Plan.Under the Plan, the employees elected five representa-tives who met with five appointed representatives of the managementfrom time to tinge.All meetings were,held in the plant of the re-spondent and the elected representatives of the employees were paidby the respondent for the time spent at meetings. Swab was thegeneral chairman of the joint meeting and Morrow, the respondent'schief clerk, was the secretary.Shortly after July 5, 1935, Swab received a copy of the NationalLabor Relations Act.After studying the Act he called the foremenand supervisory force together and read parts of the Act to them.Although a doubt arose in his mind as to the validity of the Planunder the Act, the respondent nevertheless continued the Represen-tation Plan because of some doubt as to the validity of the Act. Swabfurther testified that after the "Jones-Laughlin decision" 14 wasrendered on April 12, 1937, he had "some doubt" as to the validityof the Plan and so called a meeting of the representatives on April16, 1937.Those present at this meeting were Alex Fitzgerald, JoeCook, Chris Spletzer, Matt Wade, Ralph Maxwell, W. C. Butler,foreman, C. R. Shank, superintendent, A. McCracken, foreman, C. E.Swab, vice president, and G. L. Morrow, chief clerk.At the meetinghe read a prepared statement to the representatives.Swab did notproduce the statement at the trial.Joe Cook, president of Lodge No. 1029, testified that at the meeting,Swab stated, "I presume you all know of the recent decision of theSupreme Court, that now we can't meet with you fellows any moreas a management group. I don't know what effect that would have,of course, but I don't see any reason why that you fellows can'tcontinue to meet with your own little organization as you are."Swab denied that he made the above statement.He testified that hetook notes on what he thought was important at the meeting andincorporated them in a memorandum.The memorandum does notcontain the above statement. It should be noted, however, that itdoes not contain other statements which Swab admittedly made.Weu The Board found the "InternationalHarvester Plan" to becompany dominated,withinthe meaningof Section 8 (2) of the Act, inMatter ofInternationalHarvester CompanyandLocal UnionNo.57,International Union, United Automobile Workersof Arnerica, 2N. L. R. B. 310.14N.L. R.B. v. Jones & LaughlinSteelCorp.,301 U. S. 1. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that Swab made substantially the statement attributed to himby Cook. In addition, the memorandum states, and we find, that.Swab told the representatives that the Plan would have to be dis-continued,' and that.`-'It's entirely the choice of the men in the- plantwhether they will be represented by some one in the plant, or by an-outsider.How you will best be served and under what system you:are rests with you.We will judge the future by the past, and trustthat the future will be the same as in the past."[Italics supplied.]As set forth above in Section III A, Swab, during the course of'thismeeting, questioned the representatives about Lodge No. 1029,.stated that "it didn't make sense to him why men should want topay, have to pay dues to work, for the right to work, and why we-should have outsiders coming in telling us what to do," and other-wise expressed his displeasure with Lodge No. 1029.Swab's statements at this meeting left no doubt that the respondent.desired, its employees :in -the. future.to,continue with a plan of repre-sentation similar to that which it had installed for them, and they-left no doubt with the employees attending the meeting that therespondent did not want Lodge No. 1029 at its plant.The effect ofSwab's statements and the discussions had at this meeting is clearlyrevealed in the statement made by Fitzgerald, an employee repre-sentative, immediately after the meeting in which he said to Cook,."I thought you had some sense; going in there and beefing at that.oldman.You made a damn fool of yourself. You should havekept your mouth shut and not talked about the union in front ofSwab."As noted above, Lodge No. 1029 was attempting to negotiate with therespondent at the time this meeting was called.Such attempts being:unsuccessful, a strike was called,by Lodge No. 1029. on May 30, 1937.Clarke, the president of the Independent, testified that prior to thestrike he and others "had definitely formed the purpose of forming aunion," and that he had talked to Walker Butler, the attorney repre-senting the Independent.The evidence reveals that "immediatelyafter the strike was in effect," on or about June 1, 1937, Clarke and.several others, among whom were Andrew Buckner, Robert Maxwell,.Ralph Maxwell, Walter Reimann, and others, went to Attorney But-ler's office,where they obtained "some petitions headed up for the-purpose of getting signers."These typewritten petitions, in effect,."would refute any other authority" and the signers agreed to join,the Independent.According to Clarke, within a day or two after-"we got the petition signed by Mr. Butler," the above-named em-ployees, among others, solicited members for the Independent.RalphMaxwell was a former representative of the Employees' Representa-tion Plan and was present at the meeting called by Swab on April 16, VALLEY MOULD ANDIRON CORPORATION2351937, referred to above.Walter Reimann had also been a formerrepresentative of the respondent's Employees' Representation 'Planand Andrew Buckner was a supervisory employee who, according toSwab's testimony, was a "leader" and,supervised4he work of the menin his department.On or about June 16, 1937, while the strike was in progress at therespondent's plant, the Independent obtained its charter.Amongthe incorporators were : William H. Clarke, Ralph Maxwell, WalterReimann, and Andrew Buckner.We have already discussed in some detail the method by which thestrikewas terminated, and the manner in which the respondent'sofficials and supervisory employees participated in getting the mento return to work in disregard of the instructions of Lodge No. 1029.In conjunction with this, on or about July 6, 1937, Clarke, McLean,and others on a committee, pursuant to an arrangement made withthe respondent by telephone, and with the aid of Chicago police andsquad cars, passed the picket line and entered the plant of the respond-ent to hold a conference with Swab. Clarke testified that he and thecommittee went into the plant to break the strike.At this meetingthe committee told Swab that they represented a majority of theemployees and that they were willing to return to work under thesame conditions they had prior to the strike.On July 9, 1937, the strike was settled following a conference be-tween the representatives of Lodge No. 1029 and the respondent.The respondent issued a "statement of policy" providing for indi-vidual bargaining and recognizing Lodge No. 1029 as the representa-tive of its members only.In February 1938, just prior to the election, organizers for LodgeNo: 1029, who were attempting to pass out leaflets near the gate outsideof the plant, were warned by Mr. Gaden, the safety supervisor, to stoppassing out handbills, and were ordered off the property.This isuncontradicted.In contrast to this action, Gaden later asked anemployee why he did not join an inside union like they previously hadin the plant.'bShortly before the election, in February 1938, Foreman McCrackensaid to Sam Jukich, "You vote. Don't vote for the C. I. O. Vote forcompany.You better vote for company." On the day of the electionMcCracken approached Clarence Mabe, an employee, saying, "I hearJoe Cook is going to have a barrel of beer and lamb if you all winthe election.I will put Clarke to work. I will have him work.Weare going to show you, we will beat you all, and we are going to havelamb and beer." Clarke was the president of the Independent andis Our findings on this incident are set forth in more detail in Section III A,above. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDwas among those who were active in its formation.AftertheelectionMcCracken told Mabe, "Well,Mabe, you did win."Commencing June 15, 1938, for a period of approximately 10 days,members of the Independent circulated petitions among the respond-ent's employees.The employees were contacted mostly at their homessince the plant was closed during this period.The petitions advisedthe respondent that the undersigned were members of the Inde-pendent, and requested the respondent to recognize it as the solebargaining agency.Clarke,president of the Independent,testifiedthat the employees were told by the solicitors,among other things,thatLodge No. 1029 had failed to live up to its promise to obtain acontract with the respondent,that as Lodge No. 1029 had failed toget a contract,the Independent could do better,and that "theyfigured" Lodge No. 1029 would have trouble with the respondent.The solicitors also informed the employees that the respondent wouldsoon recognize the Independent.Itwill be recalled that during this period,June 1938,and for2 months prior thereto, the respondent had been"meeting" withLodge No. 1029,but had not at any time presented any "counterproposals,"nor had the respondent even recognized Lodge No. 1029as the exclusive representative of its employees, as certified by theBoard.As a result of the respondent'saction during the interimbetween the meetings, which extended from April 22 to August 19,1938, Lodge No. 1029 was hindered in its organizational activitieswhile the Independent was enabled by the respondent's actions toprocure new members for its organization.Lodge No. 1029 wasentitled to recognition as the exclusive representative of the respond-ent's employees in the appropriate unit. It was also entitled to agenuine bargaining relationship between the respondent and itselfon behalf of those employees.However, the respondent persisted ininterferingwith these rights and persisted in impeding and indelaying the execution of its duties.We have already discussed the facts upon which we have foundthat prior to and after the hearing and certification the respondent,through its officials and supervisory employees,engaged in a course ofaction designed to deprive its employees of their right to self -organ-ization under the law.We have found that the anti-union state-ments and actions of Swab, Shank,McCracken,Gaden, and thesupervisory employees of respondent above mentioned were inten-tionally intimidatory and coercive.We have found that the re-spondent,bymaking derogatory and disparaging remarks andanti-union statements concerningLodgeNo. 1029, its leaders, and theC. I. 0. with which Lodge No. 1029 was affiliated;by cautioning andadvising its employees against Lodge No. 1029; by soliciting indi- VALLEY MOULDAND IRON'CORPORATION237vidual employeesduring thestrike and settlement negotiations toreturn to work in disregard of the instructions of Lodge No. 1029to its members;by threatening employees with loss of employmentunless they did return to work; by making abusive statements to thepresident of Lodge No. 1029; by threatening him with loss of em-ployment and depriving him of his regular Sunday off;by persuadingand cajoling its employees away from Lodge No. 1029;by refusing tobargain with Lodge No. 1029 on or about April 22, May 13 and 20,June 10 and17, July 1, andAugust 19,1938, and on each of saidoccasions,and at all times thereafter;and byvarious other acts hasinterfered with,restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We find that the respondent, by the foregoing acts, dominated andinterfered with the formation and administration of, and contributedsupport to,the Independent,and thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT.OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent,described in Section I, above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIt is essential in order to effectuate the purposes and policies of theAct that the respondent be ordered to cease and desist from certainactivities and practices in which we have found it to have been en-gaged, and in aid of such order and as a means of removing andavoiding the consequences of such activities and practices,that therespondent be directed to take certain affirmative action, more par-ticularly described below.We have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights which the Acthas secured to them. It is plain that the respondent must cease anddesist from such practices,and we shall so order.We have found that the respondent has persistently refused tobargain collectively with Lodge No. 1029 as the exclusive representa-tive of the respondent's employees in the unit herein found appro-priate.We, therefore,shall order the respondent to cease and desistfrom its said refusal,and, upon request, to bargain collectively with 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDLodge No. 1029 as such representative.The respondent and theIndependent contend that such an order is no longer appropriate sincethe Independent now represents a majority of the respondent's em-ployees.We do not accept this contention.As noted above, thedefections from Lodge No. 1029 resulted from the respondent's refusalto bargain with it, and the employees' designation of the Independent,a company-dominated union, did not represent their free choice.Apart from this, we hold that in order to effectuate the policies of theAct, the respondent's refusal to bargain must be remedied by an orderto bargain collectively, based on the majority obtaining on the variousdates of the refusals to bargain.We have also found that the respondent has dominated and inter-fered with the formation and administration of, and contributedsupport to the Independent.We, therefore, shall order the respondentto cease and desist from engaging in such unfair labor practices, andalso, in order to remedy the situation brought about by the respondent'shaving engaged in such unfair labor practices, and thus to effectuatethe policies of the Act, we shall order the respondent to withdrawrecognition from and completely disestablish the Independent as therepresentative of any of its employees for the purpose of collectivebargaining.We have found that the respondent denied Joe Cook the privilegeof taking his day off on Sunday, in accordance with his regular prac-tice, because of his union membership and activity.Accordingly, toeffectuate the policies of the Act, we shall order the respondent torestore this privilege to him.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge No. 1029, and Valley Mould IndependentEmployees' Union, South Chicago Works, are labor organizations,within the meaning of Section 2 (5) of the Act.2.The hourly paid and piece-work production and maintenanceemployees of the respondent at the Chicago, Illinois, plant, excludingclerical and supervisory employees, constitute a unit appropriate forthe purposes.of collective bargaining, within the meaning of Section9 (b) of the Act.3.Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge No. 1029, was, on March 23, 1938, and at alltimes thereafter has been, the exclusive representative of all the em-ployees in such unit for the purpose of collective bargaining, withinthe meaning of Section 9 (a) of the Act. VALLEY MOULD AND IRONCORPORATION,2394.By refusing to bargain collectively with the Amalgamated Asso-ciation of Iron, Steel and Tin Workers of North America, LodgeNo.'1029,'as the execlusive representative of its employees, on April 22,-on or about May 13 and 20, June 10 and 17, July 1, and August 19,1938, and on each of said occasions, and at all times after August19, 1938, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (5) of the Act.5.By dominating and interfering with the formation and admin-istration of, and contributing support to, the Valley Mould Inde-pendent Employees' Union, South Chicago Works, the respondent hasengaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (2) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaged in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices:affecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,ValleyMould and Iron Corporation, Chicago, Illinois, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Associ-ation of Iron, Steel and Tin Workers of North America, Lodge No.1029, as the exclusive representative of its hourly paid and piece-workproduction and maintenance employees at its Chicago, Illinois, plant,excluding clerical and supervisory employees;(b)Dominating or interfering with the administration of, or con-tributing support to, Valley Mould Independent Employees' Union,South Chicago Works, or dominating or interfering with the forma-tion of, or contributing support to, any other labor organization ofits employees at its Chicago, Illinois, plant;(c)Recognizing the Valley Mould Independent Employees' Union,.South Chicago Works, as the representative of any of its employeesfor the purpose of dealing with Valley Mould and Iron Corporationconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of work;(d) In any other manner interfering with, restraining, or coercingits employees at its Chicago, Illinois, plant in the exercise of their 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to self-organization,to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request,bargain collectivelywith the AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, LodgeNo. 1029, as the exclusive representative of its hourly paid and piece-work production and maintenance employees at the Chicago,Illinois,plant, excluding clerical and supervisory employees,in respect torates of pay,wages, hours of employment,and other conditions ofemployment ;(b)Withdraw all recognition from, and completely disestablish,Valley Mould Independent Employees' Union,South Chicago Works,as the representative of any of its employees for the purpose ofdealing withtheValleyMould and Iron Corporation concerninggrievances,labor disputes,wages, rates of pay, hours of employment,or other conditions of employment;(c)Restore to Joe Cook his former privilege of taking his regularday off on Sundays;(d) Immediately post notices in conspicuous places throughoutitsChicago,Illinois, plant,and maintain such notices for a periodof sixty(60) consecutive days, stating that the respondent will ceaseand desist in the manner set forth in paragraphs 1 (a), (b), (c), and(d) of this Order and that it willtake the affirmative action setforth in paragraphs 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the Thirteenth Region inwriting within ten (10)days from the date of service of this Orderwhat steps the Valley Mould and Iron Corporation has taken tocomply herewith.MR. WILLIAM M. LEIsERsoN,concurring :I concur in the foregoing decision,but I would add that the re-spondent'srefusal to honor a certificationby theBoard after anelection is a violation of Section 8 (5) of the Act.A mere petitionpurporting to show a change in representation shortly after a secretballot has been taken cannot justify a refusal to bargain with therepresentatives certified as a result of an election.I would hold thatwhere a certificate has been issued by the Board as the result of anelection by secret ballot and the representative thus certified is assert-ing its rights under such certificate,the certificate must be honoredby the employer until a new representative is certified.A claim that VALLEY MO'ULD' AND IRON CORPORATION:241itnew representative exists, asserted on the basis of cards or a peti-tion, is insufficient to upset a certification, especially where, as here,the claim is made within a few months after an election. The re-spondent's refusal to honor the Board's certificate and to recognizeLodge No. 1029, under the circumstances here present, constituted arefusal to bargain within the meaning of Section 8 (5) of the Act.